         Case 1:19-ml-01321-RBC Document 1-1 Filed 12/20/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 IN RE APPLICATION OF USA PURSUANT
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR               ML No. 19-1321
 ONE DOMAIN NAME AND ONE E-MAIL
 ACCOUNT SERVICED BY NAMECHEAP,
 INC.



                                             ORDER

       The United States has submitted an application pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Treaty Between the United States of America and the Swiss Confederation on

Mutual Assistance in Criminal Matters, Switz.-U.S., May 25, 1973, 27 U.S.T. 2019, requesting

that the Court issue an Order requiring NameCheap, Inc. (“PROVIDER”), an electronic

communication service and/or a remote computing service provider located in Los Angeles,

California, to disclose the records and other information described in Attachment A to this Order.

       The Court finds that the United States has offered specific and articulable facts showing

that there are reasonable grounds to believe that the records or other information sought are

relevant and material to an ongoing criminal investigation.

       IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. §§ 2703(d) and 3512(a), that

PROVIDER shall, within ten days of receipt of this Order, disclose to the United States the

records and other information described in Attachment A to this Order.




________________                                              __________________________
Date                                                          United States Magistrate Judge
         Case 1:19-ml-01321-RBC Document 1-1 Filed 12/20/19 Page 2 of 3



                                       ATTACHMENT A

I.     The Account(s)

       The Order applies to certain records and information for any NameCheap, Inc.

(“PROVIDER”) account(s) associated with the following identifiers:

       teamplan-gmbh.com and horst.toesch@teamplan-gmbh.com

and any preserved data and/or preservation numbers associated therewith.

II.    Records and other information to be disclosed

       A. Information about the customer or subscriber of the Account(s)

       PROVIDER is required to disclose to the United States the following records and other

information, if available, for each account or identifier listed in Part I of this Attachment (the

“Account(s)”) constituting information about the customer or subscriber of the Account(s):

       1.   Names (including subscriber names, user names, and screen names);

       2.   Addresses (including mailing addresses, residential addresses, business addresses,
            and e-mail addresses);

       3.   Local and long distance telephone connection records;

       4.   Records of session times and durations, and the temporarily assigned network
            addresses (such as Internet Protocol (“IP”) addresses) associated with those sessions;

       5.   Length of service (including start date) and types of service utilized;

       6.   Telephone or instrument numbers (including MAC addresses), Electronic Serial
            Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”), Mobile
            Equipment Identifier (“MEID”), Mobile Identification Numbers (“MIN”),
            Subscriber Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital
            Network Number (“MSISDN”), International Mobile Subscriber Identifiers
            (“IMSI”), or International Mobile Equipment Identities (“IMEI”);

       7.   Other subscriber numbers or identities (including the registration IP address),
            including any current or past accounts linked to the Account(s) by telephone
            number, recovery or alternate e-mail address, IP address, or other unique device or
            user identifier; and
         Case 1:19-ml-01321-RBC Document 1-1 Filed 12/20/19 Page 3 of 3




       8.   Means and source of payment for such service (including any credit card or bank
            account number) and billing records.

       B. All records and other information relating to the Account(s) (except the contents
          of communications)

       PROVIDER is required to disclose to the United States the following records and other

information, if available, for the Account(s) for the time period from February 20, 2019, to and

including June 11, 2019, constituting all records and other information relating to the Account(s)

(except the contents of communications), including:

       1.   Records of user activity for each connection made to or from the Account(s),
            including log files; messaging logs; the date, time, length, and method of
            connections; data transfer volume; user names; and source and destination Internet
            Protocol addresses;

       2.   Information about each electronic communication sent or received by the
            Account(s), including the date and time of the communication, the method of
            communication, and the source and destination of the communication (such as
            source and destination e-mail addresses, IP addresses, and telephone numbers), and
            any other associated header or routing information; and

       3.   Identification of any PROVIDER account(s) that are linked to the Account(s) by
            cookies, including all PROVIDER user IDs that logged into PROVIDER’s services
            by the same machine as the Account(s).




                                                2
